Citation Nr: 1716143	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for pleural asbestosis (pleural plaques). 

2. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Stephen Deboever, Agent


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1947 to April 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran submitted new and material evidence consisting of a statement and treatment records within one year of the March 2013 rating decision granting service connection for asbestosis.  Therefore, the evaluation of the Veteran's asbestosis relates back to the original date of claim for service connection for this disability.  See 38 C.F.R. § 3.156(b) (2016); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  See 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

These claims must be remanded for further action, as explained below.

With regard to the evaluation of the Veteran's pleural asbestosis, arrangements must be made for a new VA examination and opinion.  In a July 2016 addendum, a VA examiner opined that the results of an April 2016 pulmonary function test (PFT) were not reliable as the Veteran had not put forth maximal effort.  However, in an April 2016 addendum, the same examiner stated that this PFT should not be discarded and would be helpful in assessing the Veteran's disability, as it was "internally consistent."  Further, with regard to the Veteran's shortness of breath, the March 2016 examiner stated that the Veteran's decreased breath sounds were secondary to thick pleural plaques, but stated later in the report that the Veteran's shortness of breath was secondary to age and deconditioning, rather than asbestos pleural disease.  However, in a June 2016, the same examiner stated that the Veteran's shortness of breath could be caused by pleural plaques, and might be present before any abnormalities would be seen on a PFT.  Based on these inconsistent and equivocal findings, the Board is unable to render an informed decision.  Similarly, there are conflicting opinions by different clinicians as to whether the Veteran's chest pain is due to his pleural plaques or unrelated factors.  Moreover, the fact that the Veteran has apparently significant shortness of breath, yet his PFT results have been found to be normal except for on the most recent test, which was considered unreliable, prevents the Board from evaluating the Veteran's lung condition under the schedular criteria.  

The full September 2014 PFT report does not appear to be of record.  Further, an August 2013 VA treatment record refers to PFT results that do not seem to be reflected in the October 2012 PFT (i.e. an FEV1 of 2.67 and a DCLO of 72%), and thus indicates that there may be another VA PFT between October 2012 and August 2013 that is not in the claims file.  On remand, the AOJ should make appropriate efforts to ensure that the full reports of all VA PFT's have been associated with the claims file.

With respect to the initial rating of the Veteran's PTSD, the Veteran submitted to the RO a July 2016 VA Disability Benefits Questionnaire (DBQ) co-signed by W. Shockley, a Licensed Clinical Social Worker (LCSW), and R. Schneider, PsyD, a psychologist, which has not been considered by the RO in a subsequent adjudication.  The report was submitted before certification of the appeal and transfer of the file to the Board.  Moreover, the Veteran has not waived AOJ review of this evidence.  Accordingly, this claim must be remanded for the AOJ to review this report in the first instance and readjudicate the claim.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the claims file the full report of the September 2014 VA PFT. 

2. Ensure that the full report associated with the PFT results referred to in an August 2013 VA treatment record (reflecting an FEV1 of 2.67 and a DCLO of 72%) is added to the claims file. 

3. Add to the claims file any outstanding VA treatment records dated since September 2016.

4. Then, arrange for a VA examination and medical opinion regarding the Veteran's asbestos pleural plaques.  The examination and opinion should be provided by someone who has not examined the Veteran or commented on this claim before, unless it would not be feasible, or could not be obtained in a reasonable time frame consistent with the AOD status of this claim.  



As part of the examination, another attempt should be made to have the Veteran undergo a pulmonary function test, unless it is contraindicated by his medical condition (i.e. if it could be harmful or unduly painful etc.).  DLCO (SB) results must be included, unless the examiner finds that this test would not be useful or valid.  If the results are not deemed reliable, a complete explanation must be provided. 

The examiner must provide an opinion as to whether the Veteran's shortness of breath and chest pain are related to his service-connected lung condition or to other factors.  A complete explanation must be provided that accounts for the PFT results. 

5. Review the July 2016 PTSD DBQ filled out by W. Shockley, LCSW, and R. Schneider, PsyD. 

6. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




